DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 5-8, 11-15 and 17 are pending. The 112(a) written description requirement rejection and indefiniteness rejection are withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. Applicant alleges that the first effective sealing diameter is greater than the second effective sealing diameter is obvious based on size/proportion and changes in shape (page 9). Applicant argues that this approach is deficient since Bear does not establish a result effective variable (pages 9-10). Applicant argues that Bear (US 5,151,389) fails to disclose the seal assemblies on opposite directions with respect to a pinion gear (page 11).
The Examiner disagrees with applicant’s framing of the rejection. Note that the combination of Omori (US 2011/0305558) in view of Bear (US 5,141,389) includes seals (156 left, 156 right, Bear Fig. 8) which have different effective sealing diameter. Accordingly, the referenced limitation that the first effective sealing diameter is greater than the second effective sealing diameter is taught by Bear.
It is noted that the rejection proposes applying the sealing arrangement of Bear Fig. 8 symmetrically to the seals 100b, 102b (see Non-Final Rejection on pages 8-9). As stated in Bear, the arrangement of Fig. 10 includes two tandem stepped assemblies acting in opposite directions: “Each of the seal assemblies 100b,102b is a stepped seal assembly similar in construction to the seal assembly 102 shown in detail in FIGS. 7 and 8… with seal assembly 100b providing a differential area A2b to produce a force in the direction of the outlet duct and the seal 102b providing a differential area that produces a force in the direction of the inlet duct (Col. 7, lines 49-62).” Claim 1 requires “the tandem seals of the second sealing device comprises a third dry gas seal having the first effective sealing diameter and a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, the prior art sets forth modifying the symmetric seals of Omori with the same seal arrangement and presumably the seals acting opposite with each other would have the same dimensions. In designing this seal arrangement, a person having ordinary skill in the art would start by applying the seal of Bear Fig. 10 to each of the seals of Omori with the dimensions being the same. Furthermore, there is no evidence that having the seals of the respective tandem seals at the same size would perform differently, and there are no unexpected characteristics associated with seals being the same size. The Examiner notes that this approach does not rely upon an optimization of a result effective variable, and that legal rationales as set forth in MPEP 2144.04 also support a conclusion of obviousness. However, it is further noted that Bear recognizes that the relative sizing of the diameters is related to the differential area (see A2b), and that this parameter could have optimized depending on the desired axial thrust of the seal assemblies.


Examiner Note
Applicant is advised that should claim 1 be found allowable, claims 11-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in further view of Mochizuki (WO 2014/208196 A1, see English translation provided herein).
In regards to claim 1, Omori discloses an axial thrust force balancing apparatus for a compressor comprising: 
a rotor comprising: 
a pinion gear (14) configured to receive rotational power from a bull gear (12); 
a first shaft (13) disposed at one side of the pinion gear and configured to communicate with the pinion gear (Fig. 1); 
a second shaft (13) disposed at the other side of the pinion gear and configured to communicate with the pinion gear (Fig. 1);
two thrust collars (18) disposed at two opposite sides of the pinion gear and respectively disposed adjacent to the first shaft and the second shaft (Fig. 1);
a first rotating body (16) disposed at one end of the first shaft and configured to communicate with the first shaft (Fig. 1); and 
a second rotating body (16) disposed at one end of the second shaft and configured to communicate with the second shaft (Fig. 1); 
a first sealing device (23) surrounding the first shaft in a radial direction (Fig. 1), the first sealing device being disposed at the one side of the pinon gear; and
a second sealing device (23) surrounding the second shaft in a radial direction (Fig. 1), the second sealing device being disposed at the other side of the pinon gear;
a first bearing (22) disposed at an outer circumference of the first shaft and configured to support a radial thrust load of the first shaft (Fig. 1); and
a second bearing (22) disposed an outer circumference of the second shaft and configured to support a radial thrust load of the second shaft (Fig. 1).
Omori does not disclose: 
the first and second sealing devices comprising tandem seals and configured to apply a first and second axial thrust forces on the pinon gear in a first and second directions based on a first and second pressures in a first and second spaces between the tandem seals of the first and second sealing devices being adjusted;
a sensor configured to measure an axial position of any one of the two thrust collars, and measure the axial position of the rotor based on the measured axial positon of any one of the two thrust collars;
the first and second bearing are tilting pad journal bearings.
wherein the tandem seals of the first sealing device comprises a first dry gas seal having a first effective sealing diameter and a second dry gas seal having a second effective sealing diameter, and the tandem seals of the second sealing device comprises a third dry gas seal having the first effective sealing diameter and a fourth dry gas seal having the second effective sealing diameter,
wherein the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry gas seal is closer to the second rotating body than the fourth dry gas seal, and
wherein the first effective sealing diameter is greater than the second effective sealing diameter.
Bear discloses: 
first and second sealing devices (100b, 102b) comprising tandem seals (see Fig. 8) configured to apply a first and second axial thrust forces (Col. 7, lines 44-62) in first and second directions (Fig. 10) based on first and second pressures in a first and second spaces (149) between the tandem seals of the first and second sealing devices (100b, 102b, see Fig. 8) being adjusted;
wherein the tandem seals of the first sealing device comprises a first dry gas seal (156 left Fig. 8) having a first effective sealing diameter and a second dry gas seal (156 right Fig. 8) having a second effective sealing diameter, and the tandem seals of the second sealing device comprises a third dry gas seal which appears to have the first effective sealing diameter and a fourth dry gas seal which appears to have the second effective sealing diameter (see Fig. 10, Col. 7, lines 49-51 with the same sealing of Fig. 8 being applied at 100b, 102b),
wherein the first dry gas seal is closer to a flow path than the second dry gas seal (Bear Fig. 8) and the third dry gas seal appears closer to a flow path than the fourth dry gas seal (Bear Fig. 8 as applied to seal 102b), and
wherein the first effective sealing diameter is greater than the second effective sealing diameter (Bear Fig. 8).
Omori discloses sealing devices on opposing sides with thrust collars, however do not disclose tandem seals with the pressure of spaces in each tandem seal being adjusted and providing axial thrust 
Note the modified apparatus of Omori appears to have the first and third seals with the same first effective sealing diameter and the second and fourth seals with the same second effective sealing diameter since the same tandem seal of Bear Fig. 8 is applied to each of the symmetric seals of Omori. 
Alternatively, such a feature would have been obvious in view of Bear Fig. 10. This is because although drawings are not necessarily to scale, the Examiner notes that based on the disclosed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, there is not evidence that having the seals at the same size would perform different, and there are no unexpected characteristics associated the seals being the same size. Accordingly, the claimed device is not patentably distinct from the prior art device.
Note the modified apparatus of Omori also appears have the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry seal is closer to the second rotating body than the fourth dry gas seal since the larger seal would applied adjacent to the flow and away from the bearings based on the arrangement of Bear Figs. 6, 8. Note that Omori has bearings 22, and the tandem seal would be applied with the larger seal closer to the rotating bodies and away from the bearings 22.
Alternatively, providing the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry seal is closer to the second rotating body than the fourth dry gas seal would have been obvious to try since there are a finite number of identified, predictable configurations, and one having ordinary skill in the art would have been able to choose the claimed configuration with predictable results. As set forth in MPEP 2143(E), an obvious to try rejection should set forth: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, 
Furthermore, Kim discloses an axial sensor (116) configured to measure an axial position of a thrust collar (14), and measure the axial position of the rotor based on the measured axial position of the thrust collar.
	Omori discloses a thrust control system, however do not disclose an axial sensor at a thrust collar. Kim, which is also directed to an apparatus with thrust balancing control, disclose an axial sensor at a thrust collar which optimally positions the rotor using a controller (par. 13). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the apparatus of Omori by providing a sensor configured to measure an axial position of any one of the two thrust collars, and measure the axial position of the rotor based on the measured axial positon of any one of the two thrust collars, to actively control the position of the rotor at a thrust collar (Kim par. 13).

Omori discloses lubricant radial bearings (see Omori 22, Omori Fig. 1), however do not disclose the bearings are tilted pad journal bearings. Mochizuki, which is also directed to a compressor with radial bearings, discloses tilted pad journal bearings which have extremely high stability against self-excited vibration (Mochizuki page 1, lines 12-14 of English translation). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the axial force balancing apparatus of Omori by providing the first and second bearing are tilting pad journal bearings, as taught by Mochizuki, to provide a known bearing arrangement with extremely high stability against self-excited vibration (Mochizuki page 1, lines 12-14 of English translation).
In regards to claim 5, the modified apparatus of Omori comprises the first pressure in the first space between the tandem seals of the first sealing device and the second pressure in the second space between the tandem seals of the second sealing device are independently adjusted (Bear 86b, Col. 8, lines 6-11).
In regards to claim 6, the modified apparatus of Omori comprises the tandem seals of the first sealing device are configured as tandem seals with different effective sealing diameters (Bear Fig. 8), and the tandem seals of the second sealing device are configured as tandem seals with different effective sealing diameters (Bear Fig. 8).
In regards to claim 7, the modified apparatus of Omori comprises the first sealing device and the second sealing device comprise the same number of seals.
	In regards to claim 11, the modified apparatus of Omori comprises the effective sealing diameter of the first seal is greater than the effective sealing diameter of the second seal (Bear Fig. 8), and the effective sealing diameter of the third seal is greater than the effective sealing diameter of the fourth seal (Bear Fig. 8).
	In regards to claim 12, the modified apparatus of Omori comprises the effective sealing diameter of the first seal is equal to the effective sealing diameter of the third seal, and the effective sealing 
	In regards to claim 13, the modified apparatus of Omori comprises the first pressure in the first space between the first seal and the second seal and the second pressure in the second space between the third seal and the fourth seal are adjusted (Bear Fig. 10).
	In regards to claim 14, the modified apparatus of Omori comprises the first pressure in the first space between the first seal and the second seal and the second pressure in the second space between the third seal and the fourth seal are independently adjusted (Bear Col. 8, lines 6-11, see 86b).
	In regards to claim 15, the modified apparatus of Omori comprises P12 and P34 (see Bear Fig. 8 via 144b) are adjusted and F1 and F2 are adjusted based on the adjusted P12 and P34 (Bear Col. 7, line 63-Col. 8, line 5).
	Note that although Bear does not explicitly recognize the formula, the particular formula does not appear to limit the structure of the control device. 
Furthermore, it has been held that something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112 (I). In this case, the combination as modified by Bear, would comprise a seal assembly defining the variables and equation set forth in the claims. Although, Bear does not recognize the property of the composition, the recitation of the property (see formula) does not make the apparatus patentable over the prior art.
	In regards to claim 17, the modified apparatus of Omori comprises the rotor further comprises a first stage compressor disposed at one end of the first rotating body and a second stage compressor disposed at one end of the second rotating body (Fig. 5), and wherein an axial thrust force acting on the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in view of Mochizuki (WO 2014/208196 A1), and in further view of Kulle (US Patent 4,993,917).
	In regards to claim 2, the modified apparatus of Omori comprises the first pressure in the first space between the tandem seals of the first sealing device and the second pressure in the second space between the tandem seals of the second sealing device are adjusted based on parameters indicative of the axial load of the rotor system (Bear Col. 2, lines 16-20).
	The modified apparatus lacks the control device responsive to the measured axial position of the rotor.
	Kulle discloses the control device responsive to a measured axial position of the rotor (Col. 6, lines 30-59, see “thrust bearing position sensor”).
	The modified apparatus of Omori comprises the control system responsive to various parameters indicative of the axial thrust, however do not disclose the control device responsive to an axial positon of the rotor. Kulle, which is also directed to a tandem seal for axial thrust compensation for a compressor, discloses the control device responsive to an axial position of the rotor which compensates for movement of the shaft caused by changing pressure, and reduces overload conditions on the thrust bearing (Kulle Col. 6, lines 30-59). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the apparatus of Omori by providing the control device responsive to the measured axial position of the rotor, as taught by Kulle, to compensate for movement of the shaft caused by changing pressure, and to prevent overload conditions on a thrust bearing (Kulle Col. 6, lines 30-59).
		
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in view of Mochizuki (WO 2014/208196 A1), and in further view of Goldswain (US Patent 6,905,123).
The modified apparatus of Omori comprises the seals included in the first sealing device and the second sealing device, respectively, comprise a rotating part (154) and a non-rotating part (156, Bear Fig. 8).
The modified apparatus of Omori are silent whether the rotating part comprises a groove configured to compress gas and maintain a gap between the rotating part and the non-rotating part.
Goldswain discloses the rotating part (30) comprises a groove (48) configured to compress gas and maintain a gap between the rotating part and the non-rotating part (Col. 2, lines 51-57).
	Omori, as modified by Bear, discloses seals with opposing faces, however does not disclose a groove to compress gas and maintain a gap. Goldswain, which is also directed for a gas seal for a compressor, discloses a groove with creates a gas cushion which lubricates the sealing faces and provides a seal (Goldswain Col. 2, lines 51-57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the apparatus of Omori by providing the rotating part comprises a groove configured to compress gas and maintain a gap between the rotating part and the non-rotating part, as taught by Goldswain, to create a gas cushion which lubricates the sealing faces and provide a seal (Goldswain Col. 2, lines 51-57).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745             

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                         1/28/2022                                                                                                                                                                                          
1/19/2022